DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claim has been amended, cancelled or newly added.  Claims 1-19 are pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1. Guest cargo – select a guest cargo subgenus of either drug or fluorescent dye and further whether the drug or dye is hydrophobic or hydrophilic (i.e., hydrophobic drug, hydrophilic drug, hydrophobic fluorescent dye, hydrophilic fluorescent dye) (see claims 4, 5, 10, 11, 14 and 15).
The species are independent or distinct because the chemical structures of drugs and dyes are materially different and the drug species as well as the dye species each recite the mutually exclusive characteristics of hydrophobic versus hydrophilic. In addition, these species are not obvious variants of each other based on the current record.
2. Organic solvent removal method – select dialysis from claim 2 or evaporation under a vacuum from claim 3.
The species are independent or distinct because they are materially different processes. In addition, these species are not obvious variants of each other based on the current record.
A first functionalizing polymer – select one subgenus of ionic surfactant, non-ionic surfactant or charged polyelectrolyte from claim 8 and further a particular polymer species from the subgenus selected such as those listed in claim 16.
The species are independent or distinct because the chemical structures of the polymers are materially different.
4. A second functionalizing polymer - select one subgenus of ionic surfactant, non-ionic surfactant or charged polyelectrolyte from claim 8 and further a particular polymer species from the subgenus selected such as those listed in claim 16.
The species are independent or distinct because the chemical structures of the polymers are materially different.
5. Particle shape – select spherical or rod-like (see, e.g., claims 1, 12 and 17-19).
The species are independent or distinct because spheres and rod are structurally different and according to the instant specification, the materials utilized will dictate the particle shape.
In selecting species 1-5, please ensure the species selected are compatible in combination.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one or more of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In the instant case, dyes are classified in C09K 11/06, drugs such as chemotherapeutics are classified in A61P 31/00 (species 1) and species 1-5 all require different search strategies and queries.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Due to the complexity of the action, the examiner submitted the Election Restriction in writing in lieu of calling applicant’s attorney.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617